          Case 1:18-cv-02988-DLF Document 35 Filed 04/03/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     :
DAMIEN GUEDES, et al.,               :
                                     :
                        Plaintiffs   :
                                     : Case No. 1:18-cv-02988-DLF
      v.                             :
                                     : Judge Friedrich
BUREAU OF ALCOHOL, TOBACCO, :
FIREARMS, AND EXPLOSIVES, et al., :
                                     :
                        Defendants :
____________________________________

____________________________________
                                     :
FIREARMS POLICY COALITION, Inc. :
                                     :
                         Plaintiff   :
                                     :                Case No. 1:18-cv-03083-DLF
      v.                             :
                                     :                Judge Friedrich
WILLIAM P. BARR, et al.,             :
                                     :
                         Defendants :
____________________________________

                       JOINT MOTION FOR EXTENSION OF TIME
                           TO FILE PROPOSED SCHEDULE

       Plaintiffs Guedes, Shane Roden, Firearms Policy Foundation (“FPF”), Madison Society

Foundation, Inc., and Florida Carry, Inc., who are the Plaintiffs in case number 1:18-cv-2988,

and Defendants Bureau of Alcohol, Tobacco, Firearms and Explosives, William Barr, Thomas

Brandon, and the United States of America, who are the Defendants in both matters, hereby

respectfully request that this Court extend the schedule for the Parties to file a proposed schedule

and aver as follows:




                                                 1
      Case 1:18-cv-02988-DLF Document 35 Filed 04/03/19 Page 2 of 5



1. On February 25, 2019, this Court denied the Plaintiffs’ motions for a preliminary

   injunction.

2. Thereafter, this Court issued a Minute Order directing that the Parties file a proposed

   schedule for further proceedings on or before March 18, 2019.

3. Later on the night of February 25, 2019, Plaintiffs filed Notices of Appeal and thereafter,

   a motion to expedite with the U.S. Court of Appeals for the District of Columbia Circuit,

   which the court granted on March 1, 2019.

4. The expedited schedule, inter alia, provided that Appellants’ principal briefs were due

   March 4, 2019, Appellees’ principal brief was due March 13, 2019, and Appellants’ reply

   briefs were due March 15, 2019 and that oral argument was scheduled for March 22,

   2019.

5. Following oral argument, on March 23, 2019, the Court of Appeals, sua sponte,

   administratively stayed enforcement of the Rule as to the Plaintiffs.

6. On March 25, 2019, the Court of Appeals clarified that the stay also applied to the bona

   fide members of the institutional applicants.

7. On April 1, 2019, the Court of Appeals, in a 2-1 decision, affirmed this Court’s decision

   but the Judgment provide that:

           the administrative stay of the effective date of the Bump Stock Rule, 83 Fed. Reg.
           66,514 (Dec. 26, 2018), that was entered on the court’s own motion on March 23,
           2019, will remain in effect for 48 hours from the time of the issuance of the
           opinion in this case to allow plaintiffs, if they wish, to seek a stay from the
           Supreme Court of the United States. Should plaintiffs do so, the administrative
           stay will remain in effect pending disposition of the stay application. Plaintiffs are
           directed to notify the court promptly should an application for a stay be filed.




                                             2
         Case 1:18-cv-02988-DLF Document 35 Filed 04/03/19 Page 3 of 5



   8. This morning, the Plaintiffs sought a stay with the Supreme Court of the United States

       and will, if necessary after filing for en banc review by the Court of Appeals, be filing a

       writ for certiorari.

   9. As any decision by the Court of Appeals en banc and the Supreme Court of the United

       States could significantly shape further proceedings in this matter, the Parties jointly

       request that this Court grant an extension of the deadline set for filing of a proposed

       schedule for further proceedings required by the March 18, 2019 Minute Order and

       propose that the Parties file a proposed schedule within three (3) days of the conclusion

       of any subsequent proceedings on appeal or certiorari, whichever is later.

       WHEREFORE, the Parties jointly request that this Court grant the requested extension of

the deadline set by the March 18, 2019 Minute Order.

                                                             Respectfully Submitted,



Date: April 3, 2019                                          /s/ Joshua Prince
                                                             Joshua Prince, Esq.
                                                             D.C. Bar No. PA0081
                                                             Joshua@civilrightsdefensefirm.com
                                                             Civil Rights Defense Firm, P.C.
                                                             646 Lenape Rd
                                                             Bechtelsville, PA 19505
                                                             888-202-9297
                                                             610-400-8439 (fax)
                                                             Attorney for Plaintiffs 1:18-cv-02988


                                                             /s/ Eric Soskin
                                                             Eric Soskin, Esq.
                                                             Senior Trial Counsel
                                                             Federal Programs Branch
                                                             U.S. Department of Justice, Civil
                                                             Division
                                                             1100 L Street, NW Rm. 12002
                                                             Washington, DC 20530

                                                 3
Case 1:18-cv-02988-DLF Document 35 Filed 04/03/19 Page 4 of 5



                                       Telephone: (202) 353-0533
                                       Fax: (202) 616-8470
                                       Email: Eric.Soskin@usdoj.gov
                                       Counsel for all Defendants




                              4
         Case 1:18-cv-02988-DLF Document 35 Filed 04/03/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of April 2019, I served the foregoing on counsel for

the Defendants, Eric Soskin, via email at eric.soskin@usdoj.gov.




                                                Respectfully Submitted,



                                                /s/ Joshua Prince
                                                Joshua Prince, Esq.
                                                D.C. Bar No. PA0081
                                                Joshua@CivilRightsDefenseFirm.com
                                                Civil Rights Defense Firm, P.C.
                                                646 Lenape Road
                                                Bechtelsville, PA 19505
                                                (888) 202-92973 (t)
                                                (610) 400-8439 (f)
                                                Attorney for Plaintiffs




                                                5
